UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 August 30, 2011 Date of Report (Date of Earliest Event Reported) DBUBS 2011-LC3 Mortgage Trust (Exact name of issuing entity) German American Capital Corporation (Exact name of sponsor as specified in its charter) UBS Real Estate Securities Inc. (Exact name of sponsor as specified in its charter) Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Starwood Property Mortgage Sub-2-A, L.L.C. (Exact name of sponsor as specified in its charter) Starwood Property Mortgage Sub-3, L.L.C. (Exact name of sponsor as specified in its charter) Starwood Property Mortgage Sub-4, L.L.C. (Exact name of sponsor as specified in its charter) Deutsche Mortgage & Asset Receiving Corporation (Exact name of registrant as specified in its charter) Delaware 333-172143-01 04-3310019 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 60 Wall Street New York, New York (Address of principal executive offices) (212) 250-2500 Registrant’s telephone number, including area code Former name or former address, if changed since last report:Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 9.01.Financial Statements and Exhibits. (d)Exhibits Item 601(a) of Regulation S-K Exhibit No. Description Opinion of Cadwalader, Wickersham & Taft LLP, dated as of August 30, 2011, relating to validity and tax matters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION (Registrant) Date:August 30, 2011 By: /s/ Robert Christopher Jones Name: Robert Christopher Jones Title: Director By: /s/ Natalie Denisenko Grainger Name: Natalie Denisenko Grainger Title: Vice President Exhibit Index Item 601(a) of Regulation S-K Exhibit No. Description Paper (P) or Electronic (E) Opinion of Cadwalader, Wickersham & Taft LLP, dated as of August 30, 2011, relating to validity and tax matters E
